136 Ga. App. 303 (1975)
221 S.E.2d 71
THE STATE
v.
CLENDININ (two cases).
51265, 51266.
Court of Appeals of Georgia.
Submitted October 6, 1975.
Decided October 23, 1975.
E. Mullins Whisnant, District Attorney, for appellant.
Jay W. Fitt, for appellees.
BELL, Chief Judge.
These are appeals by the state from orders of acquittal entered by the trial court under Code § 27-1901, which requires that action when a defendant is not tried within two terms of court when demand for trial is made and juries are empaneled. Held:
Code Ann. § 6-1001 (a) must be construed strictly against the state in allowing appeals under the specific conditions provided by the General Assembly. State v. Holloman, 132 Ga. App. 304 (208 SE2d 167). Under the above statute an appeal by the state is authorized from: (a) An order setting aside or dismissing an indictment or information or any count thereof; (b) from an order arresting a judgment of conviction on legal grounds; (c) from an order sustaining a plea or motion in bar, when the defendant has not been put in jeopardy; and (d) from an order sustaining a motion to suppress illegally sized evidence made and ruled upon prior to the empaneling of a jury. An order discharging and acquitting a defendant under Code § 27-1901 does not fall within any of the above appealable judgments. The appeals must be dismissed. State v. Warren, 133 Ga. App. 793, 796 (213 SE2d 53).
*304 Appeals dismissed. Webb and Marshall, JJ., concur.